—Appeal by the defendant from a judgment of the County Court, Westchester County (Lange, J.), rendered June 3, 1998, convicting him of murder in the second degree and criminal possession of a weapon in the second degree (two counts), upon a jury verdict, and imposing sentence.
*408Ordered that the judgment is affirmed.
The defendant’s contention that the People did not present legally sufficient evidence to prove his guilt beyond a reasonable doubt is unpreserved for appellate review (see, CPL 470.05 [2]; People v Udzinski, 146 AD2d 245). In any event, the defendant’s contention is without merit. Viewing the evidence in the light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power (see, CPL 470.15 [5]), we are satisfied that the verdict of guilt was not against the weight of the evidence.
The defendant’s remaining contentions are without merit. Santucci, J. P., Thompson, Sullivan and Friedmann, JJ., concur.